Case 2:20-cv-02893-PA-MRW Document 37 Filed 08/19/20 Page 1 of 1 Page ID #:197

 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                             CV 20-2893 PA (MRWx)
12                Plaintiff,                     JUDGMENT
13         v.
14   KONGSAK PHITAYANUKARN, et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s August 19, 2020 Minute Order dismissing this action as moot,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED August 19, 2020                          _________________________________
                                                               Percy Anderson
23                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
